____________

                                  No. 95-2308
                                 ____________



United States of America,              *
                                       *
                  Appellee,            *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri
Larry Bentley, also known              *
as Tiger,                              *
                                       *
                  Appellant.           *

                                 ____________

                    Submitted:     April 8, 1996

                        Filed:     April 25, 1996
                                 ____________

Before McMILLIAN, BOWMAN and MURPHY, Circuit Judges.
                              ____________


McMILLIAN, Circuit Judge.


      Larry Bentley appeals from a final judgment entered in the District
Court1 for the Eastern District of Missouri, following a guilty plea,
finding him guilty of attempting to possess with intent to distribute more
than 5 kilos of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846.     For
reversal, Bentley argues double jeopardy bars the criminal prosecution
because a prior administrative forfeiture was based on the same conduct
charged in the indictment.    For the reasons discussed below, we affirm the
judgment of the district court.




      1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
        According to a stipulation of facts, in May 1994, Bentley and Tommy
Bibbs arranged to buy more than 5 kilos of cocaine for more than $108,000
from an individual who, unbeknownst to them, was cooperating with the
government.    Defendant and Bibbs arranged to meet the seller in a hotel
room.    They met and exchanged the money for a duffel bag of what they
believed was cocaine.           The transaction was videotaped.          Bibbs and the
seller left the hotel room and were arrested.                   When a police officer
confronted Bentley in the hotel, Bentley dropped the duffel bag and fled.



        By letter dated July 8, 1994, the government notified Bentley that
administrative forfeiture proceedings under 21 U.S.C. §§ 881(a)(6) had been
initiated against the seized money.            Bentley did not file a claim in the
administrative forfeiture proceeding by the date specified in the notice
(August 22, 1994), and the money was forfeited.


        On October 26, 1994, a federal grand jury returned a one-count
indictment charging Bentley with attempting to possess with intent to
distribute more than 5 kilos of cocaine in violation of 21 U.S.C. §
841(a)(1),    846,   on   the    basis    of   the    same   conduct   involved    in   the
administrative forfeiture proceeding.                Bentley plead guilty, and in May
1995 the district court sentenced him to 120 months imprisonment (mandatory
minimum), 5 years supervised release, a $1,000 fine, and a $50 special
assessment.    This timely appeal followed.


        For reversal, Bentley argues, for the first time on appeal, that
double    jeopardy   bars       the    criminal      prosecution   because   the    prior
administrative forfeiture of the $108,000 was based on the same conduct
charged in the indictment.            Bentley argues the administrative forfeiture
constituted “punishment” for purposes of the double jeopardy clause and
thus the subsequent criminal sentence constitutes “multiple punishment” in
violation of the double jeopardy clause.




                                            -2-
      We do not consider the merits of Bentley’s double jeopardy argument2
because he waived this issue by failing to raise it in the district court.
E.g., Tramp v. United States, 978 F.2d 1055, 1056 (8th Cir. 1992) (per
curiam).    Accordingly, we affirm the judgment of the district court.   Our
affirmance is without prejudice to any subsequent 28 U.S.C. § 2255
petition.     Bentley’s motion to delete an alias from the indictment is
denied.


      A true copy.

              Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
       The government argues on the merits that there can be no
double jeopardy where there is no “former” jeopardy and that
Bentley was not subject to “former” jeopardy in the administrative
forfeiture proceeding because he did not contest the forfeiture by
filing a claim. See, e.g., United States v. Denogean, No. 95-2138,
1996 WL 137786, at *3 (10th Cir. Mar. 26, 1996) (failure to
judicially contest civil forfeiture action is fatal to double
jeopardy challenge to subsequent criminal proceeding); United
States v. Torres, 28 F.3d 1463, 1465 (7th Cir.) (because criminal
defendant who failed to file a claim in administrative forfeiture
proceeding was not a party and thus not at risk in that proceeding,
no jeopardy attached for purposes of double jeopardy analysis),
cert. denied, 115 S. Ct. 669 (1994).

                                      -3-